DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 11-1-2021 non-final rejection filed 1-19-2022.
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment

4.	Acknowledgement is made of the amendment(s) to claims 1, 10, 19 and cancellation of claims 2 & 11 in the response filed 1-19-2022.

Allowable Subject Matter

5.	Claims 1, 3-10 and 12-20 are allowed.



Regarding claims 1 & 10 Li YAJUN (CN 106585295A) teaches all of the basic features of the claimed invention. Li YAJUN in section S20 describes multiple ID codes an obtaining a vehicle parameter that “matches” the tire pressure sensor ID code. Li YAJUN however does not anticipate nor render obvious a first identification number is in a one-to-one correspondence with a model of the tire pressure 10sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20070279205 A1 WHEEL CONDITION MONITORING SYSTEM AND WHEEL POSITION DETECTION METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856